         Case 1:20-cv-03941-GSK Document 40                 Filed 07/20/21      Page 1 of 6




              IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:         THE HONORABLE GARY S. KATZMANN, JUDGE
_________________________________________
                                          )
SOLAR ENERGY INDUSTRIES ASSOC.,           )
et al.,                                   )
        Plaintiffs,                       )
                                          )
        v.                                )  Court No. 20-3941
                                          )
UNITED STATES, et al.,                    )
        Defendants.                       )
__________________________________________)

              DEFENDANTS’ SUPPLEMENTAL BRIEF RE TRANSPACIFIC

       Defendants respectfully submit this supplemental brief regarding Transpacific Steel LLC

v. United States, No. 2020-2157, 2021 WL 2932512 (Fed. Cir. July 13, 2021). In Transpacific,

the majority held that 19 U.S.C. § 1862(c)(1) permits the “President to announce a continuing

course of action within the statutory time period and then modify the initial implementing steps

in line with the announced plan of action by adding impositions on imports to achieve the stated

implementation objective.” The majority based its conclusion on three relevant holdings. First,

it affirmed that the statutory directive “shall . . . take action” within a certain amount of time,

standing alone, did not divest the President of power to act after expiration of that time period.

Id. *10-11. Second, it held that statutory authority to “take action” “can readily be used to refer

to a process or launch of a series of steps over time.” Id. *11. And third, the majority considered

the statute’s “evident purpose” and what was needed to render action mandated by the statute

effective. Id. *13.

I.     Section 203’s Time Constraints Are Directory

       Transpacific reaffirmed the rule that, “[a]s a matter of ordinary meaning, a command to

‘take this action by time T’ is often, in substance, a compound command—one, a directive (with
         Case 1:20-cv-03941-GSK Document 40                 Filed 07/20/21     Page 2 of 6




conferral of authority) to take the action, and, two, a directive to do so by the prescribed time. A

violation of the temporal obligation imposed by the second directive does not necessarily negate

the primary obligation imposed by—let alone the grant of authority implicit in—the first

directive.” Id. *10. Accordingly “the mere use of the word shall in a statute, standing alone, is

not enough to remove the official's power to act after the time deadline.” Id. (quoting Brock v.

Pierce County, 476 U.S. 253, 262 (1986)) (internal quotation marks and bracketing omitted).

        Here, the statutory language is functionally indistinguishable from section 232. Compare

19 U.S.C. § 1862(c)(a)(A)(ii) (“If the President determines . . . to take action [within 90 days] . .

., the President shall implement that action [within] 15 days”), with 19 U.S.C. § 2253(a)(4)(A)

(“the President shall take action . . . within 60 days”). The safeguard statute’s purpose is to

protect “domestic industries from [serious harm by reason of] the lowering of trade barriers as

the result of such trade agreements, ‘so that the industry will have sufficient time to adjust to the

freer international competition.’” Corus Grp. PLC. v. ITC., 352 F.3d 1351, 1353 (Fed. Cir.

2003) (quoting S.Rep. No. 93–1298, at 119 (1974)). In sum, Transpacific and the protective

purpose of section 201 dispose of any contention that section 203’s time limitations preclude

later action.

II.     To “Take Action” Envisions A Continuing Process

        Transpacific also compels the conclusion that the President may “modify or terminate”

(or to “grant”) exclusions after the 60-day period for taking “action.” Indeed, any contention that

the original bifacial exclusion effected a “termination” for the purposes of the 19 U.S.C. §

2253(e)(7) cooling off period or that modifications must be trade liberalizing cannot stand. See

ECF No. 33 at 2-3 (question nos. 2-3, 7).




                                                  2
         Case 1:20-cv-03941-GSK Document 40                 Filed 07/20/21     Page 3 of 6




       In Transpacific, “[t]he key issue [wa]s whether § 1862(c)(1) permits the President to

announce a continuing course of action within the statutory time period and then modify the

initial implementing steps in line with the announced plan of action by adding impositions on

imports to achieve the stated implementation objective.” Transpacific, No. 2020-2157, 2021 WL

2932512, at *9. The Federal Circuit “conclude[d] that the President does have such authority in

the circumstances presented here,” where the information underpinning the President’s

determination is not “stale.” Id. *9, *13. It then noted that, “[t]his case involves presidential

adherence to the key finding of a need for a certain capacity-utilization level, with no indication

of staleness of that finding.” Id. *13.

       Moreover, Transpacific supports a conclusion that decisionmakers are not required to

reassess the social costs and benefits for each subsequent act modifying the safeguard measure.

The statute directs only the President to make that comparison at the outset of a safeguard, as he

did for the entire remedy in Proclamation 9693, 83 Fed. Reg. 3,541 (Jan. 23, 2018); see also 19

U.S.C. § 2253(a)(1)(A). When he weighed the costs and benefits of the continuing course of

action that he set forth, the President necessarily weighed future known modifications such as the

annual tariff reductions, and future unknown modifications such as exclusions (and revocations

of exclusions), action related to excluded countries, or changes related to possible consultations

under the Agreement on Safeguards. Accordingly, there was no requirement that any official

reweigh those costs with each modification pursuant to the “continuing course of action”

originally proclaimed. Transpacific, No. 2020-2157, 2021 WL 2932512, at *9.

III.   The Presumption Of Effectiveness Covers Interpretation Of The President’s
       Authority

       Finally, as in this case, “Transpacific ha[d] suggested that the President’s [continuing]

authority to act . . . is limited to relaxing impositions.” Id. *13. The Court rejected this



                                                  3
         Case 1:20-cv-03941-GSK Document 40                Filed 07/20/21      Page 4 of 6




argument as “not supported by the ordinary meaning of the language and conflict[ing] with

paragraph (3) of § 1862(c) and § 1862’s purpose entrusting the President with the duty to adopt

effective measures for the threat found by the Secretary.” Id. (emphasis added). Indeed, “[t]o

prevent the President from increasing the impositions . . . after the initial plan announcement

would be to impede the President’s ability to be effective in solving the specific problem found

by the Secretary.” Id. (emphasis added). Here, the ITC concluded that “that solar products

were being imported into the United States in such increased quantities as to be a substantial

cause of serious injury to the domestic industry.” Silfab Solar, Inc. v. United States, 892 F.3d

1340, 1342–43 (Fed. Cir. 2018) (internal quotation marks omitted). Similarly, the ITC

concluded in USITC Pub. 5032 (Mar. 2020), available at

https://www.usitc.gov/publications/other/pub5032.pdf, that that the “exclusion for imports of

bifacial modules . . . is likely to have significant effects on prices and trade in both modules and

cells.” Id. at ES-3; see also id. at ES-4–5, I-4–5, II-9–10, II-15–18, III-1, III-4–7, D-7–10 (also

discussing issues caused by bifacial exclusion).

       Given that the cause of the serious injury found by the ITC – increased imports –

continued with respect to bifacial products and compounded the serious injury suffered by the

domestic industry, Proclamation 10101 effectively served the purpose of facilitating efforts by

the domestic industry to make a positive adjustment to import competition, 19 U.S.C.

§ 2253(a)(1)(A). In sum, plaintiffs’ contention that any change to the safeguard must be “trade

liberalizing” ECF No. 33 at 2-3 (question nos. 5, 7), runs afoul of the command that remedies be

effective at facilitating efforts by the domestic industry to make a positive adjustment to import

competition.




                                                   4
         Case 1:20-cv-03941-GSK Document 40               Filed 07/20/21    Page 5 of 6




        And for the same reason, defining the majority of the domestic industry representatives

by a head-count as opposed to production volume would reduce the effectiveness of the

safeguard remedy by allowing unrepresentative, possibly de minimis, minorities of an industry to

block relief.

        For these reasons, and those presented in our briefs and argument, we respectfully

request that the Court enter judgment for the United States.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director

                                                     /s/ TARA K. HOGAN
                                                     Assistant Director

                                                     /s/ STEPHEN C. TOSINI
                                                     Senior Trial Counsel
                                                     Department of Justice
                                                     Civil Division
                                                     Commercial Litigation Branch
                                                     P.O. Box 480, Ben Franklin Station
                                                     Washington, DC 20044
                                                     Tel.: (202) 616-5196

July 20, 2021                                        Attorneys for Defendants




                                                5
        Case 1:20-cv-03941-GSK Document 40               Filed 07/20/21     Page 6 of 6




                            CERTIFICATE OF COMPLIANCE

       I hereby certify that this brief contains 1,197 words, excluding any materials excluded

from those Procedures’ requirements, as calculated by the word processing system used to

prepare this brief (Microsoft Word).

                                         /s/ Stephen C. Tosini




                                                6
